          Case 5:15-cv-00403-HE Document 103 Filed 11/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

LÉONE MEYER,                                  )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )         Case No. CIV-15-00403-HE
                                              )
THE BOARD OF REGENTS OF THE                   )
UNIVERSITY OF OKLAHOMA,                       )
DAVID L. BOREN IN HIS CAPACITY                )
AS THE PRESIDENT OF THE                       )
UNIVERSITY OF OKLAHOMA, AND                   )
THE UNIVERSITY OF OKLAHOMA                    )
FOUNDATION, INC.                              )
                                              )
               Defendants.                    )

                                  ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in this case for Plaintiff Léone Meyer.

       I certify that I am admitted to practice in this Court and that I am registered in the Court’s

Electronic Case Filing System.

       Date: November 2, 2020.

                                      Respectfully submitted,

                                      s/Andrew W. Lester
                                      Andrew W. Lester, OBA No. 5388
                                      Spencer Fane LLP
                                      9400 North Broadway Extension, Suite 600
                                      Oklahoma City, Oklahoma 73114-7423
                                      Telephone: (405) 844-9900
                                      Facsimile: (405) 844-9958
                                      Email: alester@spencerfane.com
                                      Attorney for Plaintiff Léone Meyer
         Case 5:15-cv-00403-HE Document 103 Filed 11/02/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, I electronically transmitted the attached
documents to the Clerk of Court using the ECF system for filing and transmittal of Notice of
Electronic Filing to all counsel of record, including:

Michael D. McClintock       michael.mcclintock@mcafeetaft.com
Michael K. Avery            michael.avery@mcafeetaft.com
Thaddeus J. Stauber         tstauber@nixonpeabody.com



                                                 s/Andrew W. Lester




                                                                                   OK 559168.1
